These parties were married in 1929 but only lived together a little over one year. For reasons which did not appear in evidence, the marriage was apparently doomed to failure from the start. Each claims the other is guilty of desertion under the statute.
Because of the obvious impossibility of a reconciliation, the marriage should be dissolved. I find the plaintiff guilty of desertion unless his support of his wife bars that result. After the separation, the government allocated a part of his compensation as a veteran to the defendant without voluntary action on his part. In addition he made some payments to the plaintiff. These were at first voluntary. Fairly early, however, the defendant complained to the city court and a hearing before the prosecuting attorney was had. As a result of this hearing an allowance for support was agreed to but the last payment was made April 1, 1932. Total neglect has therefore existed for a period of more than three years.
The question of support is a difficult one. The plaintiff has no regular employment and his principal source of income is his government pension of $37.50 each month. After the divorce, the defendant's share of this will presumably be cut off. The defendant is not well enough to work and has been supported by her parents. Balancing the respective difficulties of the parties, I find that $5 each week is a fair allowance as alimony under present conditions.
   Decree for the defendant on the cross complaint and alimony in accordance with this memorandum.